DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

This office action is responsive to the amendment filed on 4/18/2022.  Claims 29-48 are presented for examination.  Independent claims 29, 39, 44 were amended.

Response to Arguments
Applicant’s arguments, see 7-10 of the Applicant’s remarks, filed 4/18/2022, with respect to the rejection(s) of claim(s) 29-48 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Banica et al. (U.S. Patent Application 20140359656).

Applicant’s arguments with respect to claim(s) 29-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 29-32, 34-37, 39-42, 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rango et al. (U.S. Patent Application 20150128174) in view of Banica et al. (U.S. Patent Application 20140359656).

In regards to claim 29, Rango teaches a method [Fig. 4; e.g. process, 0066] comprising: 
receiving metadata [Fig. 4; e.g. receiving primary content producer metadata and alternative content producer metadata, 0067-0068] defining a group of overlays [Fig. 3; e.g. overlays of the alternative AV streams, 0012, 0061-0063] to background media content [e.g. selected video stream, 0012, 0061-0063], wherein the metadata comprises sequence information [e.g. timestamps, 0033] of overlays among the group of overlays and the overlays comprise overlays providing different choices of content [Fig. 3; e.g. the overlays provide alternative AV streams, 0012, 0061-0063]; 
causing a selection of a respective overlay from the group of overlays to be provided [e.g. user selects one of the alternative AV streams, 0065, 0071]; and 
receiving the respective overlay for presentation concurrent with the background media content [Fig. 3; e.g. displaying the selected alternative AV stream with the primary AV stream, 0012, 0058, 0061-0063, 0065].
Rango does not explicitly teach
wherein the sequence information specifies a predefined order in which an overlay within the group of overlays is able to be selected;
wherein the selection of the respective overlay is based on the respective overlay being next in the predefined order.
However, Banica teaches
wherein the sequence information [e.g. ranked list, 0082] specifies a predefined order [e.g. descending order, 0082] in which an overlay [e.g. overlay, 0082] within the group of overlays [e.g. overlays, 0082] is able to be selected [e.g. overlay selection, 0082];
wherein the selection of the respective overlay is based on the respective overlay being next in the predefined order [e.g. after sorting the overlays in descending order, the next stage is overlay selection, 0082].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Rango’s method with the features of
wherein the sequence information specifies a predefined order in which an overlay within the group of overlays is able to be selected;
wherein the selection of the respective overlay is based on the respective overlay being next in the predefined order
in the same conventional manner as taught by Banica because sorting user interface items (e.g. ascending or descending order) are commonly used and well known in the art of user interfaces [0082].

In regards to claim 30, Rango teaches the method according to claim 29 further comprising receiving the background media content [Fig. 2; e.g. receiving the primary AV stream, 0012, 0021], wherein the background media content comprises omnidirectional media content [e.g. the primary AV stream includes different video streams at different locations relative to the live event, 0012, 0021]. 

In regards to claim 31, Rango teaches the method according to claim 30 further comprising causing the omnidirectional media content and the respective overlay to be concurrently presented [Fig. 3; e.g. displaying the selected alternative AV stream with the primary AV stream, 0012, 0058, 0061-0063, 0065]. 

In regards to claim 32, Rango teaches the method according to claim 29, further comprising: receiving a user interaction associated with the overlay [e.g. the metadata server receives further filtering of the alternative AV streams by the user, 0037], wherein the user interaction corresponds with a flag defining a user interaction type in the metadata [e.g. the user designates a marked point-in-time on the alternative AV stream, 0037]; and adjusting the rendering of the overlay based on the user interaction and the metadata in an instance where the flag indicates that the user interaction type is allowed [e.g. displaying the alternative AV stream with the marked point-in-time, 0039-0041, 0052-0053].

In regards to claim 34, the claim recites similar limitations as claim 29, but in the form of an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to with the at least one processor, cause the apparatus to: perform the method of claim 29.  Furthermore, Rango teaches an apparatus [Fig. 5; e.g. electronic system, 0072] comprising at least one processor [Fig. 5; e.g. processor, 0072] and at least one memory [Fig. 5; e.g. computer-readable medium, 0079-0081] including computer program code [e.g. executable machine code, 0081], the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: perform the method of claim 29 [e.g. From these various memory units, one or more processor(s) 512 retrieve instructions to execute and data to process in order to execute the processes of one or more implementations, 0075].  Therefore, the same rationale as claim 29 is applied.

In regards to claim 35, the claim recites similar limitations as claim 30.  Therefore, the same rationale as claim 30 is applied.

In regards to claim 36, the claim recites similar limitations as claim 31.  Therefore, the same rationale as claim 31 is applied.

In regards to claim 37, the claim recites similar limitations as claim 32.  Therefore, the same rationale as claim 32 is applied.

In regards to claim 39, Rango teaches a method [Fig. 4; e.g. process, 0066] comprising: 
causing metadata to be provided to a client computing device [Fig. 4; e.g. representations of one or more selected alternative AV streams are provided to the user device, 0069], wherein the metadata defines a group of overlays [Fig. 3; e.g. overlays of the alternative AV streams, 0012, 0061-0063] to background media content [e.g. selected video stream, 0012, 0061-0063] and comprises sequence information [e.g. timestamps, 0033] of overlays among the group of overlays, and wherein the overlays comprise overlays providing different choices of content [Fig. 3; e.g. the overlays provide alternative AV streams, 0012, 0061-0063]; and 
causing the client computing device to select an overlay from the group of overlays based on the metadata [e.g. the user of the user device selects one of the alternative AV streams based on the representations of the alternative AV streams, 0065, 0071].

In regards to claim 40, the claim recites similar limitations as claim 30.  Therefore, the same rationale as claim 30 is applied.

In regards to claim 41, the claim recites similar limitations as claim 32.  Therefore, the same rationale as claim 32 is applied.

In regards to claim 42, the claim recites similar limitations as claim 32.  Therefore, the same rationale as claim 32 is applied.

In regards to claim 44, the claim recites similar limitations as claim 39, but in the form of an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to with the at least one processor, cause the apparatus to: perform the method of claim 39.  Furthermore, Rango teaches an apparatus [Fig. 5; e.g. electronic system, 0072] comprising at least one processor [Fig. 5; e.g. processor, 0072] and at least one memory [Fig. 5; e.g. computer-readable medium, 0079-0081] including computer program code [e.g. executable machine code, 0081], the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: perform the method of claim 29 [e.g. From these various memory units, one or more processor(s) 512 retrieve instructions to execute and data to process in order to execute the processes of one or more implementations, 0075].  Therefore, the same rationale as claim 39 is applied.

In regards to claim 45, the claim recites similar limitations as claim 30.  Therefore, the same rationale as claim 30 is applied.

In regards to claim 46, the claim recites similar limitations as claim 32.  Therefore, the same rationale as claim 32 is applied.

In regards to claim 47, the claim recites similar limitations as claim 32.  Therefore, the same rationale as claim 32 is applied.

Claims 33, 38, 43, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rango et al. (U.S. Patent Application 20150128174) in view of Banica et al. (U.S. Patent Application 20140359656) as applied to claims 29, 34, 39, 44 above, and further in view of Abulikemu (WIPO Application WO2017096517A1).

In regards to claim 33, Rango as modified by Banica does not explicitly teach the method according to claim 29, wherein the sequence information comprises order of listing the overlays in an entity group and conveys additional information.
However, Abulikemu teaches the method according to claim 29, wherein the sequence information [e.g. popularity ranking, 0017, 0025, 0032] comprises order of listing the overlays in an entity group [e.g. video commentaries from a popular user are ranked more highly than commentaries from a less popular user, 0017, 0025, 0032] and conveys additional information [e.g. advertisement fees of the user, 0017].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Rango’s method and the teachings of Banica with the features of wherein the sequence information comprises order of listing the overlays in an entity group and conveys additional information in the same conventional manner as taught by Abulikemu because Abulikemu provides a method for a viewer to customize the video/audio feed of an event rather than having no choice but to accept the feed provided by the broadcasting company [0010].

In regards to claim 38, the claim recites similar limitations as claim 33.  Therefore, the same rationale as claim 33 is applied.

In regards to claim 42, the claim recites similar limitations as claim 33.  Therefore, the same rationale as claim 33 is applied.

In regards to claim 48, the claim recites similar limitations as claim 33.  Therefore, the same rationale as claim 33 is applied.


Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SHIN/Examiner, Art Unit 2612
                                                 

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612